Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     The instant claim 10 and thereby the claims which depend therefrom recite “obtainable”, which indicates that component (B) obtaineded by methods other than those of the claims are encompassed by the instant claims.  The polyurethanes of component (B) of the instant claims 10-13 are not accurately and precisely defined by the technology currently in use.  Their exact and precise identities are therefore unknown.  It is unclear what components (B) made by other methods are intended to be encompassed by the instant claims and determining what other components (B) are encompassed by the instant claims would require undue experimentation.  The caselaw cited below is analogous to the instant situation.  

“Obtained” would not have this issue.

The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     1.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       2.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.

              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the compostion is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.    

For the purpose of examination, all polyurethanes containing the instantly claimed moiety amounts are taken as falling within the scope of the instantly claimed component (B).

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 1-9, 14-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0200926 Shimohara.

Regarding claims 1-3, 5-9, and 21:

Shimohara discloses a composition containing a polyurethane and a compound having ethylenically unsaturated polyerizable groups which fall within the scope of the instantly claimed component (A).
The polyurethane of Shimohara, paragraphs [0289], [0290] and Table 1 of paragraph [0293], Specific polymer 1 is made with 100 grams of reactants total to give a polyurethane having a molecular weight of 30200 g/mole.
The Specific polymer 1 of Shimohara contains 32%* (28/174) =5.15% N from the toluene diisocyanate and 10%*14/95 = 1.47% N from the 3-dimethylamino-1,2-propanediol which gives a total of 6.62 weight % of nitrogen in the exemplified polyurethane of Shimohara, which falls within the scope of the instant claims 1, 7, and 21.
It is noted that the compositions of Shimohara do not require any additional components to the instant claim 21.  Therefore, the recitations of “consisting” of the instant claim 21 are met by the compositions of Shimohara.  It is also noted that claim 1, from which claim 21 depends, recites “comprising” in the preamble.  This recitation of “comprising” encompasses any additional ingredients of Shimohara should additional ingredients be required by Shimohara.
The polyurethane of Specific polymer 1 of Shimohara contains 10g of 3-dimethylamino-1,2propane diol per 100 grams of reactants or 10 wt.%.  10 wt.% of 30200 g/mole is 3020 g/mole.  The molecular weight of 3-dimethylamino-1,2propane diol is 95 g/mole.  There are 3020 g/mole/95 g/mole or 31.79 units of 3-dimethylamino-1,2propane diol in the molecules of polyurethane of Specific polymer 1 of Shimohara.  This gives 31.79 tertiary amino groups per molecule of the polyurethane of Specific polymer 1 of Shimohara which falls within the scope of the instant claims.


Shimohara, paragraphs [0099], [0103], and [0104] disclose the diisocyanate residues and amounts thereof which may be in the polyurethanes of Shimohara.  Note that Shimohara, paragraph [0104] includes as low as 10% by mass of the diisocyanate residues.  Reducing the above discussed exemplified amount of diisocyanate residue in the Specific polyurethane 1 of Shimohara gives 10/32*109 or 34.1 urethane groups, which falls within the scope of the instantly claimed amounts of urethane groups.  Thus, one can lower the amount of urethane groups by lower the amounts of diisocyanate within the teachings of Shimohara to achieve the instantly claimed polyurethanes from the disclosure of Shimohara.  The polyurethane of Shimohara, paragraph [0117] can have weight average molecular weights of 10,000 to 200,000 g/mole.  Using the lower molecular weights of Shimohara and monomer proportions of Shimohara’s Specific polymer 1 would give 10,000/30200 *109 or 36.1 urethane groups per molecule.  Minimizing the molecular weight and diisocyanate content of the polyurethane of Shimohara’s Specific polymer 1 would give 34.1 urethane groups *10000/30200 or 11.29 urethane groups per molecule which falls within the scope of the instant claim 8.

The polyurethane of Shimohara requires no unsaturation and does not require a non-zero iodine value.  It therefore necessarily has an iodine value within the scope of the instant claim 9.  See MPEP 2112.

Shimohara, paragraph [0119] discloses using 0.5 to 40% by mass of their polyurethanes in their pigment dispersions with preferred upper amounts of 20% and 10% by mass.  Shimohara, paragraphs [0127]-[0142] and [0149] discloses adding 50 to 95% by mass to the pigment dispersions.  These polymerizable compounds of Shimohara and the exemplified polymerizable compounds of Shimohara fall within the scope of the instantly claimed ethylenically unsaturated component (A).  These amounts of polyurethane and ethyleneically unsaturated compounds of Shimohara include amounts thereof of the instant claims.

Shimohara encompasses ingredient amounts of the instant claims 1, 2, and 21.

Shimohara, paragraph [0297] mixes Specific polymer 1 with phenoxyethyl acrylate.  These mill bases were then combined with more ethylenically unsaturated polymerizable compounds but do not exemplify 10-90 wt.% of the polyurethane.  See Table 2 of paragraph [0340] of Shimohara.



The pigment of Shimohara may be organic, which falls within the scope of the instantly claimed component (C).  The pigment of Shimohara may be inorganic, which falls within the scope of the instantly claimed component (D).  See Shimohara, paragraphs [0172] and [0173].  These paragraphs of Shimohara disclose amounts falling within the scope of those of the instant claims, components (C) and (D).  The molar mass of the organic pigments of Shimohara, paragraphs [0155]-[0161] includes those which are less than 1000 g/mole.  A Google search of “pigment yellow 120” of Shimohara’s example of paragraph [0297] shows its molecular weight to be 453 g/mole for example.  The instant claims do not require the organic compound to be present noting that its amount may be 0.  Shimohara, paragraphs [0162]-[0163] discloses inorganic compounds which are not subject to the instantly claimed molecular weight limitations.

Shimohara does not describe inventions in the instantly claimed terms and does not exemplify the instantly claimed inventions.
It would have been obvious to one of ordinary skill in the art to make the instantly claimed inventions from the disclosure of Shimohara because Shimohara encompasses inks containing the instantly claimed ingredients and amounts thereof, as discussed above, and these compositions of Shimohara would have been expected to give inks having the properties of the 

Regarding claims 4 and 22:

Shimohara does not describe inventions containing the amounts of component (A) of the instant claims 4 and 23 having 2-3 ethylenically unsaturated bonds.
It would have been obvious to one of ordinary skill in the art to make the instantly claimed inventions of the instant claims 4 and 23 from the disclosure of Shimohara because Shimohara encompasses inks containing the instantly claimed ingredients, including compounds having 2-3 ethylenically unsaturated groups at Shimohara, paragraph [0128], noting the bi- and tri-functional (meth)acrylates, and amounts thereof, as discussed above, and these compositions of Shimohara would have been expected to give inks having the properties of the inks of Shimohara, including the properties explicitly discussed in Shimohara and the properties inherent to the inks of Shimohara and including increased crosslinking density due to greater numbers of crosslinking ethylenically unsaturated groups.  The increased crosslinking density would have been expected to increase solvent resistance and to make the cured compositions tougher.

Regarding claim 14:

The polymers of Shimohara’s examples are necessarily liquids though they may have high viscosities.  This is clear from the definition of “viscosity average molecular weight”.  Many of the ethylenically unsaturated compounds therein are liquid and react as diluents.  The 

Regarding claim 15:
The polyurethane of Specific polymer 1 of Shimohara contains 0.1 g DMAPD per gram of polyurethane.  This gives (0.1 g DMAPD/95 g DMAPD/mole) per gram of polyurethane.  This gives 0.00105 mole of DMPD/g polyurethane which gives an equivalent of 0.00105 mole KOH per gram of polyurethane.  0.00105 mole KOH * 56.1 g KOH/mole * 1000  mg/g is 59.05 mg KOH per gram of polyurethane.  Shimohara, paragraphs [0119] and [0149] encompasses 10% polyurethane and 90% of their ethylenically unsaturated monomers.  This composition gives a total mixture with one tenth the amine number of the polyurethane alone or 5.9 mg KOH/g of composition.  This falls within the scope of the instant claim 15.  

Regarding claim 16:

The composition of Shimohara is not required to contain primary or secondary amines which falls within the scope of the instant claim 16.

Regarding claim 17:

The photo-radical initiators of Shimohara, paragraph [0126] are not free radical initiators until they are changed into them by light.  These compounds therefore fall within the scope of 
Shimohara, paragraphs [0175]-0177] states that the presence of compounds which may be free radical initiators is preferred which indicates that it is not required which meets the instant claim 17 also.

Regarding claims 20, 23, and 24:

The polyurethane and ethylenically unsaturated monomers of Shimohara’s compositions discussed above fall within the scope of the composition of claim 1 and the pigments fall within the scope of the solid particles of the instant claim 20.  Shimohara’s use of their compositions in inkjet inks require them to coat substrates which makes them coating compositions of the instant claim 20.  See Shimohara, paragraphs [0228]-[0230].  The above discussed inventions meet the requirements of the instant claims 20, 23, and 24.


It is mathematically clear that the values of Shimohara’s compositions and ingredients therein can be varied by modifying the above discussed particulars thereof to give other values within the scope of the instant claims than are specifically discussed above.

5.     Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the particulars of the instant claims 10-13 and does not provide proper rationale to modify the prior art inventions into those of the instant claims 10-13.  Shimohara, cited above, is the closest prior art seen by the examiner.


6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762